Appeal by the defendant, by permission, from an order of the Supreme Court, Queens County (Posner, J.), dated March 1, 1990, which denied his motion pursuant to CPL 440.10 to vacate a judgment of the same court, rendered February 4, 1985, convicting him of manslaughter in the first degree and attempted robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the order is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on the appeal from the order dated March 1, 1990. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606).
We also find the argument raised by the appellant in his supplemental pro se brief to be frivolous. Bracken, J. P., Lawrence, Ritter and Copertino, JJ., concur.